UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Aaron Craig Ellen Robbins
Joseph Akrotirianakis Lawrence Silverman
Sherylle Francis

Proceedings: PLAINTIFF HOPE MEDICAL ENTERPRISES, INC.’S NOTICE
OF MOTION AND MOTION TO STRIKE DEFENDANTS’ JURY
DEMAND (Dkt. 341, filed on June 28, 2021)

I. INTRODUCTION AND BACKGROUND

On September 6, 2019, plaintiff Hope Medical Enterprises, Inc., d/b/a Hope
Pharmaceuticals (“Hope”) filed suit in this Court against defendants Fagron Compounding
Services, LLC, JCB Laboratories, LLC, AnazaoHealth Corporation, and Coast Quality
Pharmacy, LLC (collectively, “defendants”). Dkt. 1 (“Compl.”). The gravamen of Hope’s
claims is that defendants’ drug compounding practices constitute unfair competition in
violation of several states’ consumer protection laws.

Hope filed the operative first amended complaint on November 12, 2019. Dkt. 47
(“FAC”). Hope has since filed a proposed final pretrial conference order. Dkt. 345-1
(“Pretrial Conference Ord.”). The Pretrial Conference Order states that Hope alleges
claims for: (1) violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code
§ 17200, et seg. (“UCL”); (2) violation of Florida’s Deceptive and Unfair Trade Practices
Act, Fla. Stat. Ann. § 501.201, et seg. (“FDUTPA”); (3) violation of Tennessee’s
Consumer Protection Act, Tenn. Code Ann. § 47-18-104 (“TCPA”): (4) violation of South
Carolina’s Unfair Trade Practices Act, S.C. Code Ann. § 39-5-20 (“SCUTPA”):; and (5)
violation of Connecticut’s Unfair Trade Practices Act, Conn. Gen. St. § 42-110b
(“CUTPA”). Id. at 5.

In its FAC, Hope initially sought actual damages, injunctive relief, declaratory relief,
and attorneys’ fees. FAC 4 105—06, 117, 123, 129, 136-37. Hope also demanded a jury

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

trial on all claims triable to a jury. Id. at 29. However, Hope has since formally abandoned
its claims for actual damages and instead has limited its monetary recovery to
“disgorgement of Defendants’ profits.” Pretrial Conference Ord. at 17; see dkt. 341-3,
Declaration of Craig Sherman § 5 (stating that “Hope will not in any circumstances seek at
trial its own lost profits,” but that “Hope reserves all rights to seek the profits earned by
Defendants from their unlawful compounding”).

Defendants filed their operative amended answer on January 27, 2020, in which they
raised several affirmative defenses and demanded a jury trial on issues triable to a jury.
Dkt. 67 (“Answer”) at 30-33.

On June 28, 2021, Hope filed the instant motion to strike defendants’ jury demand.
Dkt. 341 (“Mot.”). Defendants filed an opposition on July 6, 2021. Dkt. 348 (“Opp.”).
By Court order, no reply was permitted on account of the imminent trial date, which as of
this order is August 31, 2021. See dkt. 342.

Having carefully considered the parties’ arguments and submissions, the Court finds
and concludes as follows.

Il. LEGAL STANDARD

A party may demand a jury trial on any issue triable of night by a jury by serving the
other parties with a written demand “no later than fourteen days after the last pleading
directed to the issue is served.” Fed. R. Civ. P. 38(b). Pursuant to Federal Rule of Civil
Procedure 39(a), after a jury trial has been demanded, all issues triable to a jury must be
tried to a jury unless (1) the parties stipulate to a nonjury trial; or (2) the court, “on motion
or on its own, finds that on some or all of those issues there is no federal nght to a jury
trial.” Fed. R. Civ. P. 39(a)(1)-(2): see Craig v. Atl. Richfield Co., 19 F.3d 472, 477 (9th
Cir. 1994) (“[U]nder Rule 39(a)(2), the court may, on its own initiative, remove a case
from the jury docket if it finds that the right to a jury trial did not exist under a statute or
the Constitution.”).

Ill. DISCUSSION

As noted above, Hope demanded a jury trial in its FAC, and defendants likewise
demanded a jury trial in their Answer. The question here presented is whether defendants’

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

jury demand should be stricken because only equitable claims and defenses are at issue in
this case.!

The Seventh Amendment guarantees a jury trial “[i]n suits at common law, where
the value in controversy shall exceed twenty dollars ....” U.S. Const., amend. VII. “When
the right to a jury trial is invoked in an action based on a statute, as is the case here, Tull v.
United States . . . provides the appropriate analysis.” Smith v. Barton, 914 F.2d 1330, 1337
(9th Cir. 1990) (alteration in original). Tull requires a two-pronged inquiry to determine
whether a suit is one “at common law” for purposes of the Seventh Amendment. Tull v.
United States, 481 U.S. 412, 417-18 (1987). First, the court must “compare the statutory
action to 18th-century actions brought in the courts of England prior to the merger of the
courts of law and equity.” Id. at 417. Second, the court must “examine the remedy sought
and determine whether it is legal or equitable in nature.” Id. at 417-18. The question of
the nature of the remedy “is the more important in [the] analysis.” Wooddell v. Int’] Bhd.
of Elec. Workers, Local 71, 502 U.S. 93, 97 (1991).

 

 

A. Nature of Action

As mentioned above, Hope alleges claims under the UCL, FDUTPA, TCPA,
SCUTPA and CUTPA. The parties do not expressly brief the issue of whether these claims
parallel any 18th-century actions at law or equity. Nevertheless, the state unfair

 

' Defendants argue that Hope may not seek to withdraw its own jury demand without
their consent. Opp. at 3 (citing Fed. R. Civ. P. 38(d)). However, even if a jury demand
has been made pursuant to Federal Rule of Civil Procedure 38, a jury trial is not required
if “the Court . . . finds that on some or all of those issues there is no federal right to a jury
trial.” Fed. R. Civ. P. 39(a)(2). Additionally, defendants argue that Hope’s motion should
be denied as untimely. Opp. at 1-4. However, “‘a court has the discretion to permit a
motion to strike a jury demand at any time, even on the eve of trial.”” Kingsbury v. US.
Greenfiber, LLC, No. CV 08-151 DSF (AGRx), 2013 WL 12121540, at *1 (C_D. Cal. Nov.
4, 2013) (quoting Tracinda Corp. v. DaimlerChrysler AG, 502 F.3d 212, 226-27 (3d Cur.
2007): Moore’s Federal Practice § 39.13[2][c] (3d ed. 2013) (“Parties have a great deal of
latitude on the timing of motions to strike a jury demand.”)). The Court therefore declines
to deny Hope’s motion on this ground.

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

competition laws at issue here parallel section 5(a)(1) of the Federal Trade Commission
Act (“FTCA”), codified at 15 U.S.C. § 45(a)(1) (“Section 5(a)(1)”). See Nationwide
Biweekly Admin.., Inc. v. Superior Ct. of Alameda Cty., 9 Cal. Sth 279, 302 (2020) (UCL
is “parallel” to “section 5 of the Federal Trade Commission Act” (quotation omitted));
Nelson v. Mead Johnson Nutrition Co., 270 F.R.D. 689, 692 (S.D. Fla. 2010) (courts
interpreting the FDUTPA “must give ‘due consideration and great weight’ to Federal Trade
Commission and federal court interpretations of section 5(a)(1) of the Federal Trade
Commission Act... .” (quoting Fla. Stat. Ann. § 501.204(2)); Altruist, LLC v. Medex
Patient Transp., LLC, 308 F. Supp. 3d 943, 951 (M.D. Tenn. 2018) (“[T]he TCPA .. .
explicitly provides that it is to be interpreted and construed in accordance with
interpretations of 15 U.S.C.A. § 45(a)(1) . . . .”); Raco Car Wash Sys., Inc. v. Smith, 730
F. Supp. 695, 705 (D.S.C. 1989) (“[The] SCUTPA is designed to emulate 15 U.S.C. §
45(a)(1) . . . .”); Tesco Enterprises, Inc. v. Fibredyne Corp., No. 2:90-cv-856 AWT, 2015
WL 788900, at *2 (D. Conn. Feb. 24, 2015) (“CUTPA was modelled after § 5(a)(1) of the
Federal Trade Commission Act.”).

 

 

Section 5(a)(1) of the FTCA declares unlawful any “[u|nfair methods of competition
in or affecting commerce, and unfair or deceptive acts or practices in or affecting
commerce.” The Supreme Court has held that this section extends beyond common law
conceptions of unfair competition. F.T.C. v. Sperry & Hutchinson Co., 405 U.S. 233, 243
(1972) (“It would not have been a difficult feat of draftsmanship to have restricted the
operation of the Trade Commission Act to those methods of competition in interstate
commerce which are forbidden at common law .. . , if that had been the purpose of the
legislation.” (quotation omitted)). The state-law unfair competition laws at issue here,
then, do not necessarily parallel a common law cause of action for unfair methods of
competition. See Nationwide Biweekly, 9 Cal. Sth at 301 (“[T]he cause of action
established by [the UCL] is equitable in nature.”); Lankhorst v. Indep. Sav. Plan Co., No.
3:11-cv-390-J-34JRK, 2012 WL 13098680, at *3 (M.D. Fla. Feb. 23, 2012) (“[T]he
FDUTPA is a statutorily created cause of action, which did not exist at common law.”):
Associated Inv. Co. P’ship v. Williams Assocs. IV, 230 Conn. 148, 159 (1994) (“[The
CUTPA| does not bear substantial similarity to a common law action triable to a jury prior
to 1818.”).

 

This factor therefore weighs against finding a Seventh Amendment right to a jury
trial on these claims.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

B. Nature of Remedies

Across its five claims, Hope variously seeks disgorgement of defendants’ ill-gotten
profits, injunctive relief, declaratory relief, and attorneys’ fees.

1. Disgorgement of Profits

Hope seeks disgorgement of defendant’s profits under its FDUTPA, TCPA,
SCUTPA and CUTPA claims. Pretrial Conference Ord. at 17. Indeed, as noted, Hope has
limited its monetary recovery to disgorgement of defendants’ profits obtained as a result
of unfair competition. Mot. at 2 (“Hope informed Defendants that it would . . . limit its
monetary remedies to seeking disgorgement of Defendants’ ill-gotten profits.”). Hope
argues that disgorgement is an equitable remedy. Id. at 5. Defendants respond that,
whether or not disgorgement of profits is an equitable remedy, the only monetary relief
available under the FDUTPA, TCPA and SCUTPA is actual damages, which are not
equitable in nature. Opp. at 6—7, 8, 9. As such, defendants argue, to the extent Hope seeks
monetary relief, its claims are not equitable and thus entitle defendants to a jury trial. Id.
(Defendants do not appear to contest that disgorgement of profits is available under the
CUTPA. Id. at 9-10.) Because defendants question whether the laws under which Hope
brings claims in fact provide for disgorgement of ill-gotten profits, the Court turns to that
question first.

a. FDUTPA

The question of a Seventh Amendment right to a jury trial for FDUTPA claims
largely hinges on the nature of the relief sought. See Lankhorst, 2012 WL 13098680, at
*3—5 (no right to jury trial where only equitable relief sought). Under the FDUTPA, there
are “two types of remedies: equitable relief in the form of declaratory or injunctive relief
... or ‘actual damages’... .” Eclipse Med., Inc. v. Am. Hydro-Surgical Instruments, Inc.,
262 F. Supp. 2d 1334, 1357 (S.D. Fla. 1999).

Section 501.211(1) of the Florida Statutes provides that “anyone aggrieved by a
violation of this part may bring an action to obtain a declaratory judgment... .” Fla. Stat.
Ann. § 501.211(1). The Supreme Court recently cautioned that “a provision’s grant of an
‘injunction’ or other equitable powers does not automatically authorize a court to provide
monetary relief.” AMG Cap. Mgmt., LLC v. Fed. Trade Comm7’n, 141 S. Ct. 1341, 1347,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

1350 (2021) (plain meaning of “injunction” does not include equitable monetary relief).
On its face, this provision does not provide for disgorgement.

Section 501.211(2) of the Florida Statutes, in turn, provides that, “[i]n any action
brought by a person who has suffered a loss as a result of a violation of this part, such
person may recover actual damages, plus attorney’s fees and court costs... .” Fla. Stat.
Ann. § 501.211(2). “Actual damages,” though, “is a term of art, defined by Florida courts
as ‘the difference in the market value of the product or service in the condition in which it
was delivered and its market value in the condition in which it should have been delivered
....” Id. (quoting Urling v. Helms Exterminators, Inc., 468 So. 2d 451, 454 (Fla. Ct. App.
1985)) (alteration in original). Although the parties have not cited and the Court has not
identified any cases squarely addressing whether disgorgement of profits is recoverable as
actual damages under the FDUTPA, it appears, based on the Florida courts’ definition of
actual damages, it is not. See id. (finding lost profits not recoverable as actual damages
under FDUTPA). As such, it does not appear that disgorgement of profits obtained as a
result of unfair competition is available to litigants pursuing FDUTPA claims even if it is
assumed that disgorgement could be considered to be actual damages.”

b. TCPA

Turning to the TCPA, the parties have not cited and the Court is not aware of any
cases squarely addressing a party’s Seventh Amendment right to a jury trial for TCPA
claims.? As to the remedies available to litigants bringing TCPA claims, section 47-18-

 

* Hope cites to Fed. Trade Comm’n v. Vylah Tec LLC, No. 2:17-cv-228-FTM-
99MRM, 2018 WL 2970962, at *7 (M.D. Fla. June 13, 2018), in which the court
entertained the plaintiff's request for disgorgement of the defendant’s ill-gotten monies.
But this case is distinguishable because, among other things, the plaintiff did not bring
claims under the FDUTPA: it brought claims under the FTCA. Id. at *5.

> Defendants cite to Cloud Nine, LLC v. Whaley, 650 F. Supp. 2d 789 (E.D. Tenn.
2009), for the proposition that they are entitled to a jury trial on “all disputed questions of
fact on Plaintiffs claims under the TCPA.” Opp. at 10. But the court in Cloud Nine, ruling
on a motion for summary judgment, simply found that a fact finder must resolve disputed
issues of fact; its finding had nothing to do with a right to a jury trial. Id. at 798.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

109 of the Tennessee Code, which provides the private right of action under the TCPA,
states that “[a]ny person who suffers an ascertainable loss of money or property” as a result
of a violation of the TCPA “may bring an action individually to recover actual damages.”
Tenn. Code Ann. § 47-18-109(a)(1). Although the Court is not aware of any cases
specifically defining “actual damages” in the context of the TCPA, it does not appear, on
its face, to include disgorgement.

The TCPA also provides that “anyone affected by a violation of this part may bring
an action to obtain a declaratory judgment that the act or practice violates this part and to
enjoin the person who has violated, is violating, or who is otherwise likely to violate this
part.” Tenn. Code Ann. § 47-18-109(b). However, for the reasons stated above, this
provision does not appear to provide for disgorgement of profits obtained as a result of
unfair competition. See AMG, 141 S. Ct. at 1347.4

c. SCUTPA

Finally, the parties do not cite and the Court is not aware of any cases addressing the
Seventh Amendment right to a jury trial under the SCUTPA. As to the remedies available
under the statute, “[t]he [SC]UTPA allows for the recovery of actual damages.” Wright v.
Craft, 372 S.C. 1, 24 (Ct. App. 2006) (citation omitted). Specifically, section 39-5-140 of
the Code of Laws of South Carolina states that “[a]ny person who suffers any ascertainable
loss of money or property” as a result of a violation of the SCUTPA “may bring an action
individually .. . to recover actual damages.” S.C. Code Ann. § 39-5-140(a). Under the

 

(Defendants also cite to Lorentz v. Deardan, 834 S.W.2d 316, 320 (Tenn. Ct. App. 1992),
for the proposition that “defendants have a constitutional mght to have the jury decide
disputed issues of fact,” but the constitution referenced in Lorentz is the Tennessee
constitution, which does not govern in this case, whether or not defendants’ interpretation
of it is accurate.)

4 Although a court may award “other relief as it considers necessary and proper,” it
may only do so upon finding that the TCPA violation was willful or knowing, Tenn. Code
Ann. § 47-18-109(a)(3), which Hope has not stated is an element of the TCPA claim it
alleges, see Pretrial Conference Ord. at 7-8.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

SCUTPA, “the term ‘actual damages’ . . . means common law damages, or the difference
in value between that with which the plaintiff parted and that which he received,” Payne v.
Holiday Towers, Inc., 283 S.C. 210, 216 (Ct. App. 1984), which “include[s] compensation
for all injury to plaintiff's property or business which is the natural and probable
consequence of defendant’s wrong,’” Collins Holding Corp. v. Defibaugh, 373 S.C. 446,
451 (Ct. App. 2007) (quoting Global Protection Corp. v. Halbersberg, 332 S.C. 149, 159
(Ct. App. 1998)). In any event, “[t]he cause of action provided by Code § 39-5-140 is in
the nature of an action at law for recovery of money damages.” Payne, 283 S.C. at 215. It
therefore appears the equitable remedy of disgorgement is not available under the
SCUTPA.®

 

In sum, it appears that disgorgement of profits obtained as a result of unfair
competition is not available under the FDUTPA, TCPA or SCUTPA. However, because
Hope did not have the opportunity to brief this issue, the Court invites oral argument on it.
In any event, defendants appear to concede that disgorgement is available under the
CUTPA. See Opp. at 9-10. As such, whether or not this remedy is available under the
statutes addressed above, the Court must address the question of whether disgorgement of
profits obtained as a result of unfair business practices is equitable in nature.

d. Nature of Disgorgement

“[D]isgorgement of improper profits . . . is a remedy only for restitution... .” Tull,
481 U.S. at 424. And although “[t]he status of restitution as belonging to law or to equity
has been ambiguous from the outset,” Restatement (Third) of Restitution and Unjust
Enrichment § 4(a) (2011), the Supreme Court has “invariably described restitutionary relief
as ‘equitable’” for Seventh Amendment purposes, Great-W. Life & Annuity Ins. Co. v.
Knudson, 534 U.S. 204, 229 (2002) (Ginsburg, J., dissenting) (listing cases). Indeed, “an
action for disgorgement of improper profits” is “traditionally considered an equitable

 

> As with the TCPA, a court may award “other relief as it deems necessary and
proper” for willful or knowing SCUTPA violations. S.C. Code Ann. § 39-5-140(a).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

remedy.” Tull, 481 U.S. at 424. Thus, to the extent disgorgement of profits is available
under the statutes at issue, that remedy is equitable.°

2. Additional Remedies

In addition to disgorgement of ill-gotten profits, Hope seeks injunctive and
declaratory relief under all five of its claims, and attorneys’ fees under its UCL, FDUTPA,
TCPA and SCUTPA claims. FAC {ff 105-06, 117, 123, 129, 136-37. Hope argues that
these are each equitable in nature. Mot. at 4, 7-8. Defendants do not appear to contest
this. See Opp. at 4-5.

Injunctive relief and attorneys’ fees are equitable remedies. City of Monterey v. Del
Monte Dunes at Monterey, Ltd., 526 U.S. 687, 719 (1999) (“the Seventh Amendment does
not apply in the[| context” of “suits seeking only injunctive relief” (citations omitted)):
Finato v. Fink, 803 F. App’x 84, 89 (9th Cir. 2020) (“[T]he reasonable amount of attorneys’
fees . . . is an equitable claim that does not carry a Seventh Amendment right to a jury
trial.” (citing Hale v. U.S. Tr., 509 F.3d 1139, 1147 (9th Cir. 2007))). Furthermore,
although “[d]eclaratory relief is a traditional remedy in equity,” United States v. Ogden,
No. 20-cv-01691-DMR, 2021 WL 858467, at *6 (N.D. Cal. Mar. 8, 2021) (quotation
omitted), the Supreme Court has held that declaratory judgment is “neither legal nor
equitable,” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 284 (1988).
Thus, “[w]hether a declaratory judgment action|] entitles a party to a jury trial depends on
the nature of the claim from which it arises.” Hynix Semiconductor Inc. v. Rambus, Inc..,
527 F. Supp. 2d 1084, 1103 (N.D. Cal. 2007) (citing Pacific Indem. Co. v. McDonald, 107
F.2d 446, 448 (9th Cir. 1939)). Here, because the nature of each claim is equitable, as
discussed above, Hope’s request for declaratory judgment does not entitle defendants to a
jury trial.

 

 

° Defendants cite to a line of authority distinguishing between restitutionary and non-
restitutionary disgorgement for purposes of the UCL, Opp. at 5—6, but because Hope does
not seek disgorgement under its UCL claim, this distinction has no bearing on the instant
motion.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

Accordingly, because both the nature of the claims alleged and the remedies sought
are equitable, Hope’s claims do not give rise to a Seventh Amendment right to a jury.

C. Nature of Affirmative Defenses

In their answer and according to the Pretrial Conference Order, defendants raise the
affirmative defenses of waiver, acquiescence and estoppel; laches; failure to mitigate;
unclean hands; acts of plaintiff; actions of others: lack of standing; and FDA authority.
Pretrial Conference Ord. at 19-20. Hope argues that several of these “affirmative
defenses” are not affirmative defenses at all, and that the remainder are equitable in nature.
Mot. at 8. Defendants appear to argue that, even if their affirmative defenses are equitable,
that does not forfeit their right to a jury trial on the legal claims at issue. Opp. at 11.

“A litigant is not entitled to have a jury resolve a disputed affirmative defense if the
defense is equitable in nature.” Granite State Ins. Co. v. Smart Modular Techs.. Inc., 76
F.3d 1023, 1027 (9th Cir. 1996). But not all defenses are affirmative defenses. “[A]
defense is an affirmative defense if it will defeat the plaintiff's claim even where the
plaintiff has stated a prima facie case for recovery under the applicable law.” Quintana v.
Baca, 233 F.R.D. 562, 564 (C.D. Cal. 2005). A defense that “directly attacks the merits of
the plaintiff's case,” though, is not an affirmative defense. Id.

Waiver, acquiescence and estoppel: laches; and unclean hands are equitable
defenses. See Granite State Ins. Co. v. Smart Modular Techs.. Inc., 76 F.3d 1023, 1027
(9th Cir. 1996) (“[T]he defense of equitable estoppel . . . is equitable in nature . . . .”); Seller
Agency Council, Inc. v. Kennedy Ctr. for Real Est. Educ., Inc., 621 F.3d 981, 986 (9th Cir.
2010) (acquiescence is “equitable doctrine”); California ex rel. California Dep’t of Toxic
Substances Control v. Neville Chem. Co., 358 F.3d 661, 671 (9th Cir. 2004) (characterizing
waiver and estoppel as “equitable defenses”); Danjaq LLC v. Sony Corp., 263 F.3d 942,
962 (9th Cir. 2001) (“[T]here is no right to a jury on the equitable defense of laches.”
(citation omitted)): Metal Jeans, Inc. v. Metal Sport, Inc., 987 F.3d 1242, 1244 (9th Cir.
2021) (“The doctrine of unclean hands arises in equity.”’).

 

The remaining defenses listed by defendants are not affirmative defenses. For
instance, failure to mitigate and lack of standing are not affirmative defenses. 578539 B.C.
Ltd. v. Kortz, No. CV 14-04375-MMM-MAN«x, 2014 WL 12572679, at *8 (C.D. Cal. Oct.
16, 2014) (failure to mitigate not an affirmative defense); Vogel v. Huntington Oaks
Delaware Partners, LLC, 291 F.R.D. 438, 442 (C.D. Cal. 2013) (lack of standing not an

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:19-CV-07748-CAS-PLAx Date July 12, 2021
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

affirmative defense). And “acts of plaintiff’ and “actions of others” are not affirmative
defenses because they attack the merits of Hope’s case, namely by arguing that Hope is not
entitled to, and defendants are not responsible for, the full amount of relief requested.
Finally, by listing “FDA authority” as a defense, defendants appear to invoke FDCA
preemption. Answer at 32—33. But the question of preemption is a question of law left to
the Court, and the Court has rejected this argument. Dkt. 225 at 25-26, 42.

Accordingly, neither the claims alleged nor the affirmative defenses raised give rise
to a Seventh Amendment right to a jury trial.

IV. CONCLUSION

In accordance with the foregoing, the Court GRANTS plaintiff's motion to strike
defendants’ jury demand, and STRIKES the jury demand. Any trial in this case will be
tried to the Court.

IT IS SO ORDERED.

00 : 20
Initials of Preparer CMJ

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 11
